PER CURIAM.
Petitioner, William M. Friedman, seeks review of an order of the State Board of Architecture, which suspended his registration as an architect for six months on two charges filed against him by the Board.
His petition for certiorari is sought under Article V, Section 5(3), Florida Constitution, F.S.A., and Section 120.31(1), Florida Statutes, F.S.A., because no method of review for this penalty is provided in Chapter 467, Florida Statutes, F.S.A., which governs the practice of architecture in Florida.
After review of the record and briefs, we find that the charge against the petitioner as to Count One was properly and sufficiently proven. The record, however, fails to establish that the charges against the petitioner under Count Two were properly or sufficiently proven.
*8The petition for writ of certiorari is therefore granted as to the charges under Count Two and the order suspending registration of the petitioner is hereby remanded, with directions for the imposition of a new and proper suspension order in accordance with his conviction under Count One.
It is so ordered.